DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: routing policy generator in claim 20 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For the routing policy generator, the corresponding structures includes “the computing devices comprise a hardware processor configured to execute software instructions stored on a tangible, non-transitory computer readable storage medium (e.g., hard drive, solid state drive, RAM, flash, ROM, etc.).”  (specification page 3, ¶0012)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Franklin Registration No.73046  on 5/23/2022.

The application has been amended as follows: 

1-19. 	(Canceled)

20.	(Currently Amended) A node in a networking environment, the node comprising:
at least one communication port;
an environment sensor interface configured to acquire fabric environment sensor data and node data from a local environment in which the node is located and to combine the fabric environment sensor data and the node data into fabric awareness information, the fabric awareness information including environment sensor data for at least one other node of a network fabric including the node and the at least one other node, and the environment sensor interface coupled with at least one external sensor to detect one or more external environment properties of the local environment in which the node is located by acquiring the one or more external environment properties from the at least one external sensor, wherein the at least one external sensor includes at least one of an acoustic sensor, a vibration sensor, a chemical sensor, a fluid sensor, a weather sensor, a radiation sensor, an optical sensor, a force sensor, and a proximity sensor;
a routing policy generator, coupled with the environment sensor interface, configured to generate a routing policy based on at least the fabric awareness information including the one or more external environment properties acquired by the at least one external sensor, and at least one prioritized rule; and
a router, coupled with the routing policy generator, configured to route packets via the at least one communication port, the routing of the packets based on the routing policy and packet attributes.
(Previously Presented) The node of claim 20, wherein the node data includes data about packet-traffic routed via the node. 
(Previously Presented) The node of claim 20, wherein the node data includes data about processor-utilization at the node.
(Previously Presented) The node of claim 20, wherein the node data includes data about storage-capacity at the node.
(Previously Presented) The node of claim 20, wherein the at least one communication port comprises logical ports including addressable channels.
(Previously Presented) The node of claim 24, wherein the logical ports are addressable via at least one of the following a wavelength, a frequency, a signature, and a port identifier.
(Previously Presented) The node of claim 20, wherein the router is configured to operate as a switch.
(Previously Presented) The node of claim 20, wherein the router is configured to operate as at least one of a router, an access point, a gateway, a firewall, a proxy, and a name server.
(Previously Presented) The node of claim 20, wherein the network fabric includes the node and other fungible nodes.
(Previously Presented) The node of claim 20, wherein the fabric environment sensor data comprises location information of the node and/or the at least one other node.
(Previously Presented) The node of claim 20, wherein the environment sensor interface is further configured to convert the fabric environment sensor data into local fabric environment metrics.
(Previously Presented) The node of claim 20, wherein the fabric awareness information comprises fabric environment metrics, and wherein the environment sensor interface is further configured to transmit local fabric environment metrics to other nodes of the network fabric.
(Previously Presented) The node of claim 20, wherein the fabric awareness information comprises a table of preferred routes based on at least one or more fabric environment metrics.
(Previously Presented) The node of claim 20, wherein the fabric awareness information comprises geographic region monetary costs of at least one resource in at least one geographic region.
(Previously Presented) The node of claim 33, wherein the geographic region monetary costs comprise energy costs.
(Previously Presented) The node of claim 33, wherein the geographic region monetary costs comprise a type of energy cost.
(Previously Presented) The node of claim 33, wherein the geographic region monetary costs comprise costs from at least one of an area, a country, a state, a province, a county, a city, a town, and a village.
(Previously Presented) The node of claim 20, wherein the router is configured to update the routing policy in real-time with respect to a change in the fabric awareness information.
(Cancelled) 
(Previously Presented) The node of claim 20, wherein the routing policy is generated based on a cost of power balanced against quality-of-service.  
(Currently Amended) A network routing system, comprising: 
a node in a networking environment, the node comprising at least one communication port;
an environment sensor configured to acquire fabric environment sensor data and node data from a local environment in which the node is located and to combine the fabric environment sensor data and the node data into fabric awareness information, the fabric awareness information including environment sensor data for at least one other node of a network fabric including the node and the at least one other node, and the environment sensor interface coupled with at least one external sensor to detect one or more external environment properties of the local environment in which the node is located by acquiring the one or more external environment properties from the at least one external sensor, wherein the at least one external sensor includes at least one of an acoustic sensor, a vibration sensor, a chemical sensor, a fluid sensor, a weather sensor, a radiation sensor, an optical sensor, a force sensor, and a proximity sensor; 
a routing policy generator, coupled with the environment sensor, configured to generate a routing policy based on at least the fabric awareness information including the one or more external environment properties acquired by the at least one external sensor, and at least one prioritized rule; and
a router, coupled with the routing policy generator, configured to route packets via the at least one communication port, the routing of the packets based on the routing policy and packet attributes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468